Citation Nr: 1210776	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  10-26 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for left shoulder rotator cuff tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from January 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

Since the award of service connection, the Veteran's left shoulder rotator cuff tear has resulted in pain and stiffness; painful limitation of motion of the left arm has not been shown.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected left shoulder rotator cuff tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through a May 2009 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's underlying claim of service connection.  The notice letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board also finds that the May 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand for further VCAA notification is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center in Tampa, Florida, and the associated outpatient clinic in Viera.  The Veteran has not identified any private treatment providers.  Additionally, in June 2009, the Veteran was provided a VA examination in connection with his claim, the report of which is of record.  The report contains sufficient evidence by which to evaluate the Veteran's left shoulder rotator cuff tear in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Furthermore, as noted in the introduction, the Veteran was afforded a hearing before the Board in August 2011.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran asserts that his service-connected left shoulder rotator cuff tear has been more disabling than initially rated.  He contends that a compensable rating is warranted.  At his hearing, the Veteran testified that the primary symptom is pain in the left shoulder, but that his left arm mobility has not been affected.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Limitation of motion of the shoulder is evaluated under Diagnostic Code 5201 for limitation of motion of the arm.  The Veteran's left arm is considered his minor upper extremity.  Under that diagnostic code a 20 percent rating is assigned when motion of the minor arm is limited to shoulder level.  A 20 percent rating is also assigned when motion of the minor arm is limited to midway between the side and shoulder level.  A 30 percent rating is assigned when motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a (Diagnostic Code 5201) (2011).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 4.59 ("painful motion") is not limited solely to claims involving arthritis of a joint.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Furthermore, the Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A review of the VA treatment records reveals that the Veteran underwent left shoulder surgery in July 2002 to repair a rotator cuff tear.  He underwent physical therapy after the surgery.  The award of service connection for left shoulder rotator cuff tear was made effective March 20, 2009.  Since that time, there are no medical records showing treatment for left shoulder problems and, at his hearing, the Veteran denied receiving treatment for his left shoulder.

In September 2009, the Veteran underwent VA examination in connection with the claim.  The examiner reviewed the claims file and examined the Veteran.  The Veteran reported that he experienced pain in the left shoulder aggravated by abduction.  Flare-ups occurred one to two times per week and last for hours to days.  Additionally, he reported having some weakness with activities involving flexion as well as stiffness.  Physical examination revealed tenderness in the left shoulder.  Range of motion testing showed that the Veteran had flexion and abduction of the left shoulder to 180 degrees.  There was no objective evidence of pain with active motion.  There was also no objective evidence of pain or additional limitations after repetitive motion.  X-rays of the left shoulder were negative.  The examiner noted the previous surgery and provided a diagnosis of history of left shoulder rotator cuff tear status post repair with residuals of pain and stiffness.  The examiner stated that the condition would have no significant effects on the Veteran's occupation.

In consideration of the evidence of record, the Board finds that, since the award of service connection, the Veteran's left shoulder rotator cuff tear has resulted in pain and stiffness, but not in painful limitation of motion of the left arm or any functional loss approximating limited motion to shoulder level.  See Burton, 25 Vet. App. at 5.
Without sufficient evidence that the Veteran's disability results in limitation of motion that approximates shoulder level or is manifested by painful motion, a compensable rating is not warranted.  See 38 C.F.R. § 4.71a (Diagnostic Code 5201).  This is so for the entire rating period on appeal.  See Fenderson, 12 Vet. App. at 126.  In reaching this conclusion, the Board has considered the Veteran's complaints of pain.  However, on examination, the VA examiner found that there was no painful motion and that the Veteran had normal range of motion in flexion and abduction-to 180 degrees.  Thus, despite the complaints of pain, the evidence tends to show that the pain does not result in painful motion or compensable functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.

At the Board hearing, the Veteran's representative contended that a new VA examination was warranted.  This was so because the Veteran stated that his condition had gotten worse since the September 2009 VA examination.  However, the Veteran testified that the symptom he was experiencing was pain, which was already taken into account by the VA examiner's evaluation.  The Veteran did not indicate that there was any worsening of his range of motion of the left arm, particularly so in regards to motion limited to shoulder level.  Generally, reexaminations will be required if evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  See 38 C.F.R. § 3.327(a) (2011).  In the Veteran's case, the evidence does not indicate that there has been a material change in his left shoulder rotator cuff tear and the current noncompensable rating is not incorrect.  The September 2009 VA examination is an adequate evaluation of the Veteran's disability.  Therefore, a remand for another examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's left shoulder rotator cuff tear has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claim for an initial compensable rating for left shoulder rotator cuff tear must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable evaluation for left shoulder rotator cuff tear is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


